   Case 17-05815-5-SWH                   Doc 119 Filed 01/30/19 Entered 01/30/19 00:13:01           Page 1 of 1
VAN−090 Order and Notice to File Claims − Rev. 05/15/2014

                              UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                                              P.O. Box 791
                                                            Raleigh, NC 27602
                                                            Raleigh Division

IN RE:
Christopher Leon Brown                                              CASE NO.: 17−05815−5−SWH
( debtor has no known aliases )
11803 Wake Bluff Drive                                              DATE FILED: November 30, 2017
Raleigh, NC 27614
                                                                    CHAPTER: 7


Tracy Michelle Brown
 ( debtor has no known aliases )
11803 Wake Bluff Drive
Raleigh, NC 27614


                                       NOTICE OF NEED TO FILE PROOF OF CLAIM
                                            DUE TO RECOVERY OF ASSETS


NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since
that notice was sent, assets have been recovered by the trustee.

Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
bankruptcy court at the address above on or before May 4, 2019 . Creditors who do not file a proof of claim
on or before this date might not share in any distribution from the debtor's estate.

A Proof of Claim can be obtained at www.nceb.uscourts.gov, or at any bankruptcy clerk's office. It may be
filed by regular mail.

As an alternative to filing by regular mail, the claim may be filed electronically at www.nceb.uscourts.gov
by accessing the Proof of Claims section. When filing electronically, it is not necessary to complete a
paper claim form.

There is no fee for filing the proof of claim.

Any creditor who has filed a proof of claim already need not file another proof of claim.

DATED: January 30, 2019

                                                                    Stephanie J. Butler
                                                                    Clerk of Court
